                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

AMANDA WALSTON,

                Plaintiff,

v.                                                                    No. 1:19-CV-00776-KRS-JFR


BORDER CITY TRANSPORTATION, LLC,
and JESUS VILLA,

                Defendants.


                                     TRIAL SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic trial scheduling

conference held on November 19, 2019. As reflected in the record, the Court hereby sets the

following dates and deadlines:

        A Pretrial Conference shall be held on October 13, 2020 at 10:00 a.m. in the United

States Courthouse in Albuquerque, New Mexico, courtroom information to be provided once

available. All attorneys participating in the trial must be present for the pretrial conference

unless permission for telephonic appearance has been obtained from the Court. The parties may,

but need not, be present.

        Jury Selection and Jury Trial will begin on Monday, November 9, 2020 at 9:00 a.m.,

courtroom information to be provided once available. Counsel are directed to submit a proposed

consolidated final pretrial order as ordered by the Pretrial Judge. The pretrial order shall provide

that no witness, except rebuttal witnesses whose testimony cannot be anticipated, will be

permitted to testify unless the witness is identified in a witness list filed no later than thirty (30)




                                                                                               Page 1 of 4
days prior to the date set for trial. Any exceptions thereto must be upon order of the Court for

good cause shown.

        Motions in Limine: All motions in limine 1 shall be filed on or before July 31, 2020.

Any response to a Motion in Limine shall be filed on or before August 17, 2020.

        Witness Lists: The parties shall file their witness lists on or before August 7, 2020. The

lists must disclose witnesses that the parties “will call” as well as witnesses that they “may call”

at trial. Any objections to a witness named by an opposing party must be filed by August 14,

2020.

        Designations and Counter-Designations of Deposition Testimony: On or before

August 7, 2020 counsel for each party shall file a pleading designating, by deposition transcript

page(s) and line number(s), the deposition testimony that the party intends to offer into evidence

at trial. In the event that a party designates deposition testimony that will or may be offered into

evidence at trial, then on or before August 14, 2020, any other party may counter-designate, by

deposition transcript page(s) and line number(s), any other portion of the deposition testimony

that should be offered into evidence pursuant to Federal Rule of Evidence 106. The deposition

designation requirement does not apply to the use of a deposition to impeach the testimony of a

witness who testifies in person at the trial, or to rebuttal testimony offered through deposition

testimony.

          On or before August 21, 2020, counsel shall jointly submit one physical copy of each

deposition transcript that contains testimony that will or may be offered into evidence at trial to

the Court’s chambers, with the parts of the deposition(s) that are to be offered into evidence

highlighted. To this end, Plaintiff will use a yellow marker and Defendants will use a blue

1
 Motions challenging the admissibility of expert testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) are not motions in limine. Daubert motions shall be filed no later than the dispositive motions
deadline.

                                                                                                         Page 2 of 4
marker to highlight the portions of the deposition transcript that they each have designated. As

an alternative to jointly submitting a physical copy of a deposition to the Court with the

designated portions of the deposition highlighted, the parties may jointly submit the deposition to

the Court in PDF format, with the respective portions of the deposition highlighted, by emailing

the PDF document to sweazeaproposedtext@nmd.uscourts.gov. Any objections to deposition

testimony designated or counter-designated by an opposing party shall be filed on or before

August 14, 2020. In the event a party wishes to make further designations or counter-

designations of deposition testimony, other than those designations made in conformance with

the procedure set forth above, the party shall first seek permission from the Court.

       Exhibits: On or before August 21, 2020 the parties shall jointly file a list of exhibits

that the parties stipulate may be admitted into evidence without objection. On or before August

28, 2020 each party shall file a list containing the exhibits that the party will or may offer into

evidence, other than those exhibits for which the parties have stipulated to the admission into

evidence. On or before August 28, 2020 the parties shall jointly submit a physical copy of all

exhibits to the Court’s chambers. The exhibits shall be divided into two notebooks. One

notebook shall include all exhibits, labeled consecutively, that the parties stipulate may be

admitted into evidence without objection. The other notebook shall include all exhibits the

parties have not stipulated may be admitted into evidence, labeled consecutively beginning with

the next sequential number after the final stipulated exhibit designation. For instance, if there are

fifty (50) stipulated exhibits, twenty (20) contested plaintiff’s exhibits, and twenty (20) contested

defendants’ exhibits, one notebook shall contain stipulated exhibits numbered 1 to 50. The

other notebook shall contain plaintiffs’ contested exhibits numbered 51 through 70 and

defendants’ contested exhibits numbered 71 through 90.



                                                                                             Page 3 of 4
       On or before August 14, 2020 each party shall send a list of their proposed exhibits to the

opposing party in order to allow sufficient time for a party to determine whether to object to the

admission of an exhibit.

       Statement of the Case: On or before September 18, 2020 the parties shall file a

consolidated clear, concise statement of the case to be read by the Court to the jury at the

beginning of trial. If Counsel are unable to agree to a consolidated statement of the case, they

shall file separate statements of the case. The parties shall meet on or before September 11,

2020 and confer about the statement of the case.

       Jury Instructions: On or before September 25, 2020 the parties shall meet and confer

to discuss proposed jury instructions. Plaintiff shall file a set of requested jury instructions upon

which all of the parties agree. Requested instructions upon which the parties cannot agree must

be filed separately by the requesting party. There shall be only one instruction per page and each

instruction shall include a citation to supporting authority at the bottom of the page. On or

before October 2, 2020 all requested jury instructions shall be filed. On that same day, the

parties shall also email a copy of the requested jury instructions in Word format, without

citations, to sweazeaproposedtext@nmd.uscourts.gov. On or before October 9, 2020 a party

shall file a pleading setting forth any objections to an opposing party’s requested instructions.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                            Page 4 of 4
